TAYLOR, Judge.
The appellant, Walton Pruitt, appeals from the denial of his Rule 20, A.R.Crim. P.Temp., (now Rule 32, A.R.Crim.P.), petition. The state filed a motion requesting that this case be remanded to the Circuit Court for Bullock County so that the trial court could make specific findings of fact as required by Rule 20.9(d), A.R.Crim. P.Temp.
Therefore, pursuant to Rule 20.9(d), A.R.Crim.P.Temp., this case is remanded to the Bullock County Circuit Court for proceedings consistent with this opinion. A return should be filed with this court within 90 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.